Title: To Alexander Hamilton from Pierre Charles L’Enfant, 15 September 1794
From: L’Enfant, Pierre Charles
To: Hamilton, Alexander


Philadelphia, September 15, 1794. “After all possible exertions on my part, to progress the fortification at and near Mud Island, and however attentive I have been in confining the extent of my operations to the limited sums assigned for, it is with the greatest concern I am to inform you that those means, by proving too small, have long since forced me to relent of the progress; they are at present so far exhausted, that, unless you can procure a sufficiency of supply to continue the work for two months longer, the whole must stop before any part is brought to that state of perfection necessary to be guarded against winter, and answer to some object of defence.…”
